AUDIT COMMITTEE CHARTER Purpose To assist the board of directors in fulfilling its oversight responsibilities for the financial reporting process, the system of internal control, the audit process, and the company's process for monitoring compliance with laws and regulations and the code of conduct. Authority The audit committee has authority to conduct or authorize investigations into any matters within its scope of responsibility. It is empowered to: Appoint, compensate, and oversee the work of any registered public accounting firm employed by the organization; Resolve any disagreements between management and the auditor regarding financial reporting; Pre-approve all auditing and non-audit services; Retain independent counsel, accountants, or others to advise the committee or assist in the conduct of an investigation; Seek any information it requires from employees-all of whom are directed to cooperate with the committee's requests-or external parties; and Meet with company officers, external auditors, or outside counsel, as necessary. Composition The audit committee will consist of at least three and no more than six members of the board of directors. The board or its nominating committee will appoint committee members and the committee chair. Each committee member will be both independent and financially literate. At least one member shall be designated as the "financial expert," as defined by applicable legislation and regulation. Meetings The committee will meet at least four times a year, with authority to convene additional meetings, as circumstances require. All committee members are expected to attend each meeting, in person or via tele- or video-conference.
